                                          Case 4:12-cr-00574-PJH Document 509 Filed 08/06/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-574-PJH-4
                                  8                    Plaintiff,

                                  9             v.                                      ORDER HOLDING § 2255 MOTION IN
                                                                                        ABEYANCE
                                  10     JERMAINE EARNEST,
                                                                                        Re: Dkt. 504
                                  11                   Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the represented motion of defendant Jermaine Earnest for an

                                  15   order under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence on the ground

                                  16   that his sentence has been rendered invalid by the Supreme Court’s holding in United

                                  17   States v. Davis, 139 S. Ct. 2319 (2019), that the residual clause of 18 U.S.C.

                                  18   § 924(c)(3)(B) is unconstitutionally vague. Dkt. 504. Earnest asserts two grounds under

                                  19   Davis to challenge his convictions for use of a firearm in furtherance of a crime of

                                  20   violence causing death in violation of 18 U.S.C. § 924(j)(1) and for use of a firearm in

                                  21   furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A):

                                  22          (1) with the residual clause of § 924(c)(3)(B) stricken by Davis, the predicate

                                  23   offense of murder under California Penal Code § 187 is not a categorical crime of

                                  24   violence as defined by the elements clause of § 924(c)(3)(A) because “the use,

                                  25   attempted use, or threatened use of physical force against the person or property of

                                  26   another” is not a required element under California law; and

                                  27          (2) under California law, murder does not qualify as a crime of violence under

                                  28   § 924(c)(3)(A) because Penal Code § 187 encompasses the reckless killing of another
                                          Case 4:12-cr-00574-PJH Document 509 Filed 08/06/20 Page 2 of 2




                                  1    person and recklessness does not satisfy the requisite intent to use force.

                                  2           These claims are cognizable under 28 U.S.C. § 2255. However, the second

                                  3    ground asserted by Earnest, that recklessness is not sufficient mens rea to satisfy the

                                  4    definition of a crime of violence under the elements clause of § 924(c)(3)(A), is an issue

                                  5    of law currently pending before the Ninth Circuit on a petition for panel rehearing in

                                  6    United States v. Begay, 934 F.3d 1033 (9th Cir. 2019), reh’g held in abeyance, 2019 WL

                                  7    7900329 (9th Cir. Dec. 5, 2019). In Begay, a divided panel held that second-degree

                                  8    murder does not constitute a crime of violence under the elements clause of 18 U.S.C.

                                  9    § 924(c)(3)(A) because it can be committed recklessly. Id. at 1038–41. The government

                                  10   filed a petition for panel rehearing in Begay which the court ordered to be held in

                                  11   abeyance pending issuance of a decision by the court sitting en banc in United States v.

                                  12   Orona, No. 17-17508 (9th Cir.), petition for reh’g en banc granted Nov. 18, 2019, stay
Northern District of California
 United States District Court




                                  13   issued Apr. 1, 2020. The Ninth Circuit has since stayed the en banc proceedings in

                                  14   Orona pending issuance of a decision by the Supreme Court in United States v. Borden,

                                  15   No. 19-5410, cert. granted Mar. 2, 2020 (whether a criminal offense that can be

                                  16   committed with a mens rea of recklessness can qualify as a “violent felony” under the

                                  17   Armed Career Criminal Act, 18 U.S.C. 924(e)).

                                  18          In light of the unsettled issue of law presented in Earnest’s § 2255 motion that is

                                  19   currently pending before the Ninth Circuit and the Supreme Court, the court ORDERS

                                  20   that the § 2255 motion filed by Earnest is hereby HELD IN ABEYANCE and STAYS

                                  21   these § 2255 proceedings pending issuance of a decision in Borden, Orona or Begay.

                                  22   The court further ORDERS that upon issuance of a decision in Borden, Orona or Begay,

                                  23   the government shall file a status report to notify the court and propose a briefing

                                  24   schedule on the § 2255 motion after conferring with appointed counsel.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 6, 2020

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
                                                                                    2
